Reversing.
Rosa Christie has appealed from a judgment of divorce against her, which, of course, denied her any alimony. We shall not discuss the evidence farther than to say it is not sufficient to support the judgment against her.
This is a pitiful case. The wife is slowly dying of a cancer. The husband is 53 years of age, he owes over $5,000, is unemployed, his property is, at present, unmarketable and yields but little income. It is unfortunate that these two could not have struggled on together to the end. The evidence does not indicate he is a bad sort of a man, but he seems to have not had that tender regard for his wife that her condition merits. They have a daughter which the two are heroically *Page 214 
and very commendably endeavoring to educate. She is with her mother and we feel the husband should pay to the mother $40 per month, to aid her to get along.
Judgment reversed and cause remanded for a judgment as indicated.